144 S.E.2d 48 (1965)
265 N.C. 386
William Scott ROGERS
v.
Walter Scott ROGERS, B. K. Meadows, and Jones Davis.
No. 115.
Supreme Court of North Carolina.
September 29, 1965.
*49 Uzzell & DuMont, Asheville, for plaintiff appellee.
Williams, Williams & Morris, Asheville, for defendant appellant.
PER CURIAM.
The appellant assigns as error the failure of the court below to sustain his motion for judgment as of nonsuit, interposed at the close of plaintiff's evidence and renewed at the close of all the evidence.
A careful consideration of the evidence adduced in the trial below leads us to the conclusion that it was sufficient to carry the case to the jury against the defendant Davis, and we so hold.
The appellant also assigns as error numerous excerpts from the court's charge to the jury bearing on negligence, proximate cause and damages. Many of these portions of the charge are simply unintelligible. We do not believe the able judge who tried this case charged the jury in the manner in which the charge is set out in the record. Even so, counsel for the respective parties agreed to the case on appeal and we are bound by it. Respass v. Bonner, 237 N.C. 310, 74 S.E.2d 721.
The appellant is awarded a new trial.
New trial.